 



         

Exhibit 10.1
EXTENSION AGREEMENT
     This Extension Agreement is made, executed and delivered this 29th day of
October, 2007 by Pure Capital, LLC, a Delaware limited liability company
(“Pure”), and GeoVax Labs, Inc., an Illinois corporation (“GeoVax”).
RECITALS
     A. On or about July 25, 2007, Pure and GeoVax executed and delivered a
Private Placement Term Sheet (the “Term Sheet”), a copy of which is attached
hereto as Exhibit A.
     B. On September 27, 2007, Pure advanced to GeoVax $300,000 (the “Advance”);
     C. Pure and GeoVax desire to execute and deliver this Extension Agreement
in order to extend and modify certain terms of the Term Sheet, as more fully set
forth below.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other consideration, the receipt and sufficiency of which
is hereby acknowledged, GeoVax and Pure hereby agree as follows:
          1. The First Settlement Date shall be November 2, 2007. Pure shall pay
the sum of $3,500,000 (net of the Advance) on the First Settlement Date which
shall be November 2, 2007.
          2. The “First Closing Date” defined in that certain Subscription
Agreement between the parties dated July 30, 2007 is hereby amended to be
November 2, 2007.
          3. GeoVax and Pure hereby agree that this Extension Agreement is
executed merely to memorialize an extension and modification of certain terms of
the Term Sheet and does not constitute or in any way operate as a release,
discharge, satisfaction, modification or amendment in paragraphs 1 and 2 above,
nothing herein contained shall affect or be construed to affect any of the terms
or provisions of the Term Sheet or any document or agreement executed in
connection therewith or subsequent thereto, including the Subscription Agreement
(collectively, the “Transaction Documents”), nor impair the validity or security
thereof or any rights or powers which the parties now or hereafter may have
under or by virtue of the Transaction Documents, the Extension Agreement, or
otherwise.
          4. GeoVax hereby specifically ratifies and consents to each and every
term of the Transaction Documents.
          5. Unless expressly defined herein, any defined term used herein shall
have the meaning established and set forth therefore in the Term Sheet.

 



--------------------------------------------------------------------------------



 



     DATED the day and year first written above.

              Pure Capital, LLC, a Delaware limited
liability company
 
       
 
  BY:   /s/ Paul Benson
 
       
 
  Its:   Managing Partner
 
       

              GeoVax Labs, Inc., an Illinois corporation
 
       
 
  By:   /s/ Donald Hildebrand
 
       
 
  Its:   President & CEO
 
       

 